MEMORANDUM **
Kenneth Quansah appeals pro se the district court’s summary judgment dismissing his action alleging employment discrimination under 42 U.S.C. § 2000e (“Title VII”) and 42 U.S.C. §§ 1981 and 1983. Quansah also appeals the district court’s dismissal of his claims under 42 U.S.C. §§ 1981 and 1983 against the Equal Employment Opportunity Commission (“EEOC”). We have jurisdiction under 42 U.S.C. § 1291. We review de novo a district court’s grant of summary judgment, United States v. City of Tacoma, 332 F.3d 574, 578 (9th Cir.2003), and a dismissal for failure to state a claim, Cervantes v. United States, 330 F.3d 1186, 1187 (9th Cir. 2003). We affirm.
The district court did not err in granting summary judgment in favor of Quansah’s former employer Sanmina Corporation on his Title VII claims because even if Quansah made out a prima facie case of discrimination, he failed to raise a genuine issue of material fact as to whether Sanmina’s proffered reasons for its employment decisions were pretextual. See Chuang v. Univ. California Davis, Bd. of Trustees, 225 F.3d 1115, 1123-24 (9th Cir.2000). The district court similarly did not err in granting summary judgment on Quansah’s 42 U.S.C. § 1981 claim against Sanmina. See EEOC v. Inland Marine Indus., 729 F.2d 1229, 1233 n. 7 (9th Cir.1984) (plaintiff must meet same standards in proving § 1981 claim that he must meet in proving Title VII claim). The district court did not err in granting summary judgment on Quansah’s 42 U.S.C. § 1983 claim against Sanmina because Sanmina was not acting under color of state law. See Price v. Hawaii, 939 F.2d 702, 707-08 (9th Cir. 1991).
Finally, the district court did not err in dismissing Quansah’s 42 U.S.C. §§ 1981 and 1983 claims against the EEOC on the grounds of sovereign immunity. See Gerritsen v. Consulado General De Mexico, 989 F.2d 340, 343 (9th Cir.1993).
*241Quansah’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.